Citation Nr: 0935276	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
including conjunctivitis, cutaneous horn, refractive error 
and dry eyes.

2.  Entitlement to service connection for disability of the 
teeth and gums.

3.  Entitlement to service connection for hay fever.

4.  Entitlement to service connection for atypical chest 
pain.

5.  Entitlement to service connection for sleep trouble.

6.  Entitlement to service connection for sensitivity to 
sunlight.

7.  Entitlement to a higher initial evaluation for 
seronegative spondyloarthropathy with involvement of the 
thoracic spine, evaluated as 10 percent disabling from 
April 1, 2003 to August 12, 2008 and as 20 percent disabling 
fro August 13, 2008.

8.  Entitlement to an initial evaluation in excess of 10 
percent for right zygomatic-maxillary complex and right 
zygomatic arch fracture, postoperative.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis, left elbow.

10.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis, left wrist.

11.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis, right wrist.

12.  Entitlement to an initial evaluation in excess of 10 
percent for meniscal tear and degenerative arthritis of the 
right knee.

13.  Entitlement to an initial compensable evaluation for 
hallux valgus, right.

14.  Entitlement to an initial evaluation in excess of 10 
percent for colon polyp with chronic inflammation.

15.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service for in excess of 20 years, 
including from March 1983 to March 2003.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  The RO in Roanoke, Virginia certified this 
appeal to the Board for appellate review.    

The Veteran's appeal initially included a claim of 
entitlement to service connection for hypertension.  However, 
in a rating decision dated November 2007, the RO granted this 
claim.  It is thus not now before the Board for appellate 
review.  

The Veteran and his spouse testified in support of this 
appeal during a hearing held before the undersigned Veterans 
Law Judge in Washington, D.C. in June 2009.

The Board addresses the claims of entitlement to a higher 
initial evaluation for seronegative spondyloarthropathy with 
involvement of the thoracic spine, evaluated as 10 percent 
disabling from April 1, 2003 to August 12, 2008 and as 20 
percent disabling from August 13, 2008, initial evaluations 
in excess of 10 percent for arthritis, left wrist, and 
arthritis, right wrist, and an initial compensable evaluation 
for hallux valgus, right, in the REMAND section of this 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. 




FINDINGS OF FACT

1.  On April 17, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that he wished to withdraw his appeal on the 
claims of entitlement to service connection for an eye 
disorder, including conjunctivitis, cutaneous horn, 
refractive error and dry eyes, disability of the teeth and 
gums, hay fever, atypical chest pain, sleep trouble and 
sensitivity to sunlight, and entitlement to initial 
evaluations in excess of 10 percent for right zygomatic-
maxillary complex and right zygomatic arch fracture, 
postoperative, arthritis, left elbow, a meniscal tear and 
degenerative arthritis of the right knee, and a colon polyp 
with chronic inflammation.

2.  VA provided the Veteran adequate notice and assistance 
with regard to the claim being decided.

3.  During the course of this appeal, the Veteran's 
hemorrhoids recurred occasionally, not frequently, caused 
pain, discomfort during bowel movements, and rectal bleeding, 
but were no more than moderate, never large or thrombotic, 
irreducible or involving excessive redundant tissue.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for an eye 
disorder, including conjunctivitis, cutaneous horn, 
refractive error and dry eyes, are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for disability 
of the teeth and gums are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for hay fever 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for atypical 
chest pain are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

5.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for sleep 
trouble are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

6.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for 
sensitivity to sunlight are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

7.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to an initial evaluation in excess 
of 10 percent for right zygomatic-maxillary complex and right 
zygomatic arch fracture, postoperative, are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

8.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to an initial evaluation in excess 
of 10 percent for arthritis, left elbow, are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

9.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to an initial evaluation in excess 
of 10 percent for meniscal tear and degenerative arthritis of 
the right knee are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

10.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to an initial evaluation in excess 
of 10 percent for colon polyp with chronic inflammation are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

11.  The criteria for entitlement to an initial compensable 
evaluation for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 
4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection & Higher Initial 
Evaluations for Residuals of Facial Injury, Left Elbow and 
Right Knee Disabilities and Colon Polyp

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  The appellant or his 
authorized representative may request a withdrawal.  38 
C.F.R. § 20.204 (2008).  

In this case, on April 17, 2006, prior to the promulgation of 
a decision in the appeal, the Board received notification 
from the Veteran's representative that the Veteran wished to 
withdraw his appeal on the claims of entitlement to service 
connection for an eye disorder, including conjunctivitis, 
cutaneous horn, refractive error and dry eyes, disability of 
the teeth and gums, hay fever, atypical chest pain, sleep 
trouble and sensitivity to sunlight, entitlement to an 
initial evaluation in excess of 10 percent for right 
zygomatic-maxillary complex and right zygomatic arch 
fracture, postoperative, and entitlement to initial 
compensable evaluations for arthritis, left elbow, a meniscal 
tear and degenerative arthritis of the right knee, and a 
colon polyp with chronic inflammation.  There thus remain no 
allegations of errors of fact or law for appellate 
consideration and the Board does not have jurisdiction to 
review the appeal on the withdrawn claims.  The claims must 
therefore be dismissed.



II.  Claim for a Higher Initial Evaluation for Hemorrhoids

A.  VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the Veteran adequate notice with regard to the claim 
being decided such that the Board's decision to proceed in 
adjudicating it does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  



1.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how the RO determines the appropriate disability 
rating and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claim by letter dated March 2005, after initially deciding 
that claim in a rating decision dated April 2003.  The timing 
of such notice does not reflect compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  However, for the reasons that follow, this timing defect 
constitutes harmless error.  

First, as explained below, the VCAA notice letter satisfies 
the content requirements of the VCAA.  Second, in Pelegrini 
II, the Court recognized the need for, and the validity of, 
notification sent after the initial decision in cases where 
such notice was not mandated until after that initial 
decision had been made.  Although, in this case, the VCAA was 
already in effect at the time the RO initially decided the 
Veteran's claim, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the Veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the Veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis without 
providing any deference to the RO's prior decision.  As such, 
the Veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, VA afforded 
him the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claim and the Board's consideration of his appeal.  
With regard to the duty to notify, the VCAA simply requires 
that VA give a claimant an opportunity to submit information 
and evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38  .F.R. § 20.1102 (2008) (harmless error).  

As indicated, the content of such notice, considered in 
conjunction with the content of another letter the RO sent to 
the Veteran in March 2006, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claim, 
informed him of the evidence necessary to support that claim, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective dates.  In addition, the RO identified 
the evidence it had received in support of the Veteran's 
claim and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
Veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it 
was his responsibility to ensure VA's receipt of all 
requested evidence.  The RO advised the Veteran to sign the 
enclosed forms authorizing the release of the his treatment 
records if he wished VA to obtain them on his behalf.  The RO 
also advised the Veteran to send to VA all requested 
evidence.  

2.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to her claim, 
including service and post-service treatment records.  In a 
written statement received in June 2008, the Veteran noted 
that he had no other information or evidence to give VA to 
substantiate his claim.  

The RO also conducted medical inquiry in support of the 
Veteran's claim by affording him a VA examination, during 
which an examiner discussed the severity of his hemorrhoids.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis 

According to written statements the Veteran submitted during 
the course of this appeal and his hearing testimony, 
presented in June 2009, he should be assigned a higher rating 
for his hemorrhoids because, since 1996, they have occurred 
frequently (at least once monthly), caused severe pain and 
discomfort during bowel movements, involved rectal bleeding, 
inflammation and anemia and necessitated the use of various 
medications.  

The RO has evaluated the Veteran's hemorrhoids as 0 percent 
disabling pursuant to DC 7336, which governs ratings of 
internal or external hemorrhoids.  DC 7336 provides that a 0 
percent evaluation is assignable for mild or moderate 
hemorrhoids.  A 10 percent evaluation is assignable for 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is assignable for hemorrhoids with 
persistent bleeding and secondary anemia, or with fissures.  
38 C.F.R. § 4.114, DC 7336 (2008).

Based on these criteria, the evidence establishes that the 
Veteran's hemorrhoid disability picture does not more nearly 
approximate the criteria for a higher initial evaluation 
during any time period at issue in this appeal.  Rather, 
during the course of this appeal, the Veteran's hemorrhoids 
recurred occasionally, not frequently and were no more than 
moderate, never large or thrombotic, irreducible or involving 
excessive redundant tissue.    

During his 20 years of active service, including in June 
1983, September 1987, July 1996, April 1997, May 1997, 
October 1997, February 2000, August 2001, November 2001 and 
November 2002, the Veteran received treatment, including 
colonoscopies and a flexible sigmoidoscopy and biopsy, for 
internal and external hemorrhoids.  During treatment visits 
and based on the results of the colonoscopies, multiple 
medical professionals characterized the hemorrhoids as small, 
mild and Grade I.  They also noted inflammation and bleeding, 
but were not specific regarding whether these symptoms were 
due to the hemorrhoids, or to inflammatory bowel disease 
and/or colitis, also diagnosed.  

Following discharge, beginning in August 2003, the Veteran 
continued to receive treatment for internal and external 
hemorrhoids.  He also underwent additional colonoscopies and 
a flexible sigmoidoscopy and biopsy, including in 2003, 2004 
and 2006.  In response, one medical professional noted 
internal hemorrhoids; all others noted other abnormalities 
unrelated to the hemorrhoids.  In May 2005, a physician 
indicated that the Veteran's bleeding symptoms were due to 
hemorrhoids, not inflammatory bowel disease. 

The Veteran also underwent VA examinations, including in 
April 2005, May 2006 and August 2008, during which the 
Veteran reported intermittent hemorrhoids, occasional 
bleeding and a need to wear supporting pads and examiners 
confirmed intermittent internal hemorrhoids that recurred 
occasionally and caused no functional impairment, anemia or 
malnutrition.  

In sum, during the course of this appeal, the Veteran's 
hemorrhoids recurred occasionally, not frequently, caused 
pain, discomfort during bowel movements, and rectal bleeding, 
but were no more than moderate, never large or thrombotic, 
irreducible or involving excessive redundant tissue.  In the 
absence of evidence of more severe and frequent hemorrhoids, 
the Board may not assign the Veteran's hemorrhoids a 
compensable evaluation under DC 7336.  The Board thus 
concludes that the criteria for entitlement to a higher 
initial evaluation for hemorrhoids are not met.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the Veteran may be 
awarded a different evaluation in the future should his 
hemorrhoid disability picture change.  38 C.F.R. § 4.1.  At 
present, however, a noncompensable evaluation is the most 
appropriate given the medical evidence of record.

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2008).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as the evidence is 
not in relative equipoise, the doctrine is not for 
application. Rather, the preponderance of the evidence is 
against the claim; it must therefore be denied.


ORDER

The appeal on the claim of entitlement to service connection 
for an eye disorder, including conjunctivitis, cutaneous 
horn, refractive error and dry eyes is dismissed.

The appeal on the claim of entitlement to service connection 
for disability of the teeth and gums is dismissed.

The appeal on the claim of entitlement to service connection 
for hay fever is dismissed.

The appeal on the claim of entitlement to service connection 
for atypical chest pain is dismissed.

The appeal on the claim of entitlement to service connection 
for sleep trouble is dismissed.

The appeal on the claim of entitlement to service connection 
for sensitivity to sunlight is dismissed.

The appeal on the claim of entitlement to an initial 
evaluation in excess of 10 percent for right zygomatic-
maxillary complex and right zygomatic arch fracture, 
postoperative, is dismissed.  

The appeal on the claim of entitlement to an initial 
compensable evaluation for arthritis, left elbow, is 
dismissed.

The appeal on the claim of entitlement to an initial 
compensable evaluation for meniscal tear and degenerative 
arthritis of the right knee is dismissed.

The appeal on the claim of entitlement to an initial 
compensable evaluation for colon polyp with chronic 
inflammation is dismissed.

An initial compensable evaluation for hemorrhoids is denied.


REMAND

The Veteran claims entitlement to higher initial evaluations 
for seronegative spondyloarthropathy with involvement of the 
thoracic spine, arthritis of the left and right wrists, and 
hallux valgus on the right.  Additional action is necessary 
before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

First, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination in support of the claims for higher initial 
evaluations for seronegative spondyloarthropathy with 
involvement of the thoracic spine and arthritis of the left 
and right wrists is necessary.  The RO afforded the Veteran 
examinations during the course of this appeal, but the 
reports of these examinations are inadequate to decide these 
claims.  

For instance, after the Veteran underwent the VA examination 
of his thoracic spine in August 2008, during a hearing held 
in June 2009, he testified that his spine disability had 
worsened.  In addition, since the examination, medical 
evidence has been associated with the claims file, which 
indicates that the Veteran has low back symptomatology that 
may or may not be associated with his service-connected 
thoracic spine disability.  Another examination is thus 
necessary so that the Board can determine the current level 
of impairment caused by the Veteran's thoracic spine 
disability and whether any lumbar spine symptomatology shown 
to exist is part of the thoracic spine disability.  

In addition, the medical evidence of record establishes that 
the Veteran has not only arthritis in both wrists, but also 
carpal tunnel syndrome.  During his hearing, the Veteran 
testified that physicians had related the latter nonservice-
connected disorder with the former service-connected 
disorder.  However, with regard to this matter, the record is 
not definitive.  Another examination is thus necessary so 
that a medical professional can address this matter.

Second, when certifying this appeal to the Board, the RO did 
not mention the claim of entitlement to an initial 
compensable evaluation for hallux valgus, right, which the 
Veteran properly perfected in April 2006.  Thereafter, in a 
written statement dated the same month, the Veteran withdrew 
many of his claims, but indicated that he still wished to 
pursue the claim of entitlement to an initial compensable 
evaluation for hallux valgus, right.  He then occasionally 
mentioned this claim during the course of this appeal, 
including most recently in a March 2009 Appellant's Brief.  
Given that he also refrained from mentioning it on certain 
occasions, including in a second VA Form 9 (Appeal to Board 
of Veterans' Appeals) dated July 2007 and during his June 
2009 hearing, the Board is unclear whether the Veteran's 
intends to pursue this claim.  Clarification is thus needed 
on remand.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Contact the Veteran and ask him to 
clarify in writing whether he wishes to 
pursue the claim of entitlement to an 
initial compensable evaluation for hallux 
valgus, right.  

2.  Arrange for the Veteran to undergo a 
VA examination in support of his claims 
for higher initial evaluations for 
thoracic spine and left and right wrist 
disabilities.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify all thoracic and lumbar 
spine symptoms, including, if 
appropriate, pain, limitation of 
motion, muscle spasm, guarding, 
tenderness, abnormal spinal contour, 
abnormal gait, ankylosis, and nerve 
damage, and wrist symptoms, 
including, if appropriate, pain, 
limitation of motion, ankylosis, 
numbness, weakness, or nerve damage;  

b) identify the severity of the 
manifestations in terms of how often 
they manifest and to what degree;  

c) specifically indicate whether any 
lumbar spine symptoms are part of 
the Veteran's service-connected 
thoracic spine disability;

d) if not, specifically indicate 
whether the Veteran's service-
connected thoracic spine disability 
aggravates his nonservice-connected 
lumbar spine disorder; 

e) note whether the Veteran's 
service-connected thoracic 
spine disability involves disc 
disease and, if so, identify 
the frequency and duration of 
any incapacitating episodes of 
such disease the Veteran 
suffers during a 12 month 
period;  

f) also indicate whether the 
Veteran's carpal tunnel 
syndrome is part of his 
service-connected wrist 
arthritis; 

g) if not, specifically indicate 
whether the Veteran's service-
connected bilateral wrist arthritis 
aggravates his nonservice-connected 
carpal tunnel syndrome; 

h) consider whether the Veteran's 
thoracic spine and/or wrist symptoms 
cause functional loss due to reduced 
or excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if so, 
describe the extent of this loss 
during flare-ups or after repetitive 
use in terms of additional loss of 
motion beyond that which is observed 
clinically; 

i) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

j) describe the impact of the 
Veteran's thoracic and left and 
right wrist symptoms, considered 
individually, on his daily 
activities and employability, 
including during flare-ups and on 
repetitive use; 

k) provide detailed rationale, with 
specific references to the record, 
for the opinions provided; and   

l) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

3.  Readjudicate the claims being 
remanded.  In so doing, consider whether 
the Veteran's lumbar spine symptoms and 
carpal tunnel syndrome are part of the 
thoracic spine, left wrist and/or right 
wrist disabilities.  Thereafter, if any 
benefit sought is not granted, provide 
the Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


